Citation Nr: 0517801	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  02-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
September 1975 to April 1979, and from September 1990 to June 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which continued a 30 percent rating assigned for 
the veteran's service-connected right knee disability 
(characterized as "residuals of right knee injury, status 
post lateral meniscectomy, with osteoarthritis").  During 
the appeal period, in October 2002, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  See VA Form 
9.  In February 2003 he indicated that he would prefer a 
videoconference hearing.  In a facsimile received on August 
27, 2003, the veteran requested that his hearing be 
cancelled, and added that he was satisfied with the "current 
decision."  A Decision Review Officer (DRO) decision dated 
the day prior granted service connection for fibromyalgia 
(claimed as muscle and joint aches, headaches, anxiety, 
irritability, and memory loss), and also deferred the matter 
of the rating for the right knee disability.  These further 
matters had been perfected for appeal by the veteran.  In 
light of the subsequent development of the instant matter by 
the RO and his response, the Board interprets his August 2003 
facsimile statement as not encompassing the appeal in the 
matter of the rating for right knee disability.  


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by arthritic changes, but full motion, and no 
indication of instability; the knee is not ankylosed.  


CONCLUSION OF LAW

A rating in excess of 30 percent is not warranted for the 
veteran's service connected right knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.951, 4.7, 
4.71a, Codes 5010, 5256, 5257, 5260, 5261, 5262 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  

The veteran was notified in the November 2001 rating decision 
and in an August 2002 statement of the case (SOC) why the 30 
percent rating assigned for his right knee disability was 
continued.  Supplemental SOCs in March and October 2004 also 
addressed this matter.  A letter in January 2004, while not 
specifically mentioning "VCAA," informed the veteran of 
what evidence was needed to substantiate his claim and of his 
and VA's respective responsibilities in claims development.  
While the letter encouraged him to submit additional evidence 
in support of his claim within 60 days, it also informed him 
that he could take longer and that evidence submitted within 
one year would be considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, 
notice was provided prior to the RO's last adjudication and 
recertification of the case to the Board.  The RO has kept 
the veteran regularly apprised of everything the VCAA 
requires (the August 2002 SOC included pertinent VCAA 
regulations), and he has had more than ample opportunity to 
respond/supplement the record.  He is not prejudiced by any 
notice timing defect.

Also as to notice content, the letter advised the veteran 
what type of evidence was needed (and by inference that he 
should submit such evidence -everything you've got).  The 
SOC, at page 4, asked him to "provide any evidence in [his] 
possession" related to his claim.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  He has been afforded VA 
examinations, most recently in November 2003.  He has not 
identified any pertinent records outstanding.  VA's duties to 
assist, including those mandated by the VCAA, are met.

Factual Basis

According to a June 1979 RO rating decision, which granted 
service connection for a right knee disorder (assigning a 10 
percent rating from April 25, 1979), the veteran sustained a 
right knee twisting injury in 1977, eventually requiring a 
lateral meniscectomy in 1979.  

On November 1979 VA examination "instability, ligamentous, 
right knee, history of repair and lateral meniscectomy, 
possible cruciate and medial meniscus old injuries" was 
diagnosed.  

A December 1979 rating decision increased the rating for the 
veteran's right knee disability to 30 percent.  That rating 
has continued to date, and is protected.  38 C.F.R. § 3.951.

A January 1980 VA hospital summary shows a diagnosis of 
recurrent buckling and clunking of the right knee.  

On December 1987 VA orthopedic examination the diagnoses 
included "right knee injury with lateral menisectomy, 
probably lateral ligament repair, fascial defect, lateral 
thigh, snapping of the tendon areas and probably lateral 
ligament and cruciate ligament relaxation right knee with 
probable post traumatic arthritis."  X-ray examination 
showed no definite osteochondric defects.  

In August 1988, the Board continued the 30 percent rating for 
right knee disability, finding that the right knee had full 
range of motion with ligament laxity.  The Board added that 
the knee was not ankylosed, and that there was no nonunion 
with loose motion requiring a brace.  

On March 1999 VA general medical examination right knee 
extension was limited to -5 degrees and flexion was limited 
to 130 degrees.  Pain was elicited on motion testing.  There 
was no joint laxity, deformity, or ankylosis.  X-rays showed 
osteoarthritic changes.  The diagnosis was right knee 
osteoarthritis.  

An April 2003 VA progress report notes moderate degenerative 
joint disease of the bilateral knees.  

On November 2003 VA general medical examination the veteran 
complained of bilateral knee pain accompanied by flare-ups 4 
to 5 times a week.  The flare-ups occurred when he walked on 
uneven ground, and with prolonged standing or walking.  
Symptoms reportedly associated with the flare-ups included 
weakness, stiffness, swelling, instability, locking, 
fatigability, and lack of endurance.  The veteran noted that 
he wore knee braces to improve stability.  He denied 
recurrent dislocations, subluxation, and inflammatory 
arthritis.  The examiner commented that the veteran had 
moderate functional impairment due to his bilateral knee 
disorder.  Examination revealed the veteran's gait to be 
within normal limits without evidence of abnormal weight 
bearing.  No right knee angulation was noted.  Strength was 
5/5.  Deep tendon reflexes were intact.  Crepitus was noted.  
Active and passive motion was from zero degrees extension to 
140 degrees flexion.  The examiner could not estimate 
decreased range of motion with flare-ups as the veteran was 
not having a flare-up at the time of the examination.  There 
was tenderness to deep palpation.  There was also minimal 
effusion with synovitis.  Anterior and posterior Drawer's 
signs were negative.  Baseline pain, only, was noted 
throughout the examination.  The diagnosis was residuals of 
right knee injury manifested by mild bilateral 
osteoarthritis.  X-rays were interpreted as showing apparent 
old fracture of the lateral condyle (healed in good 
position), degenerative changes involving the bilateral 
knees, and old injury to the right knee.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

VA General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCPREC 
9-98 provide guidance on when separate ratings for knee 
disability may be assigned under the limitation of motion 
codes in addition to ratings under Code 5257 for 
subluxation/instability.  Essentially, these opinions suggest 
that separate compensable ratings may be assigned when the 
disability involves compensable (at least slight) subluxation 
or instability and there is also compensable limitation of 
knee motion or (under Code 5003) X-ray evidence of arthritis 
together with a finding of painful motion.  VAOPGCPREC 9-2004 
(September 17, 2004) specifies that separate ratings may be 
assigned for limitations of flexion and extension, each, of 
the same joint.  

The RO has rated the veteran's service-connected right knee 
disability 30 percent under Code 5010 (which directs rating 
under Code 5003) and Code 5257.  See 38 C.F.R. § 4.71a.  Code 
5010 directs that the disability should be rated according to 
the limitation of motion of the affected joint.  Limitation 
of motion of the knee is rated under Code 5260 (for 
limitation of flexion, with limitation to 15 degrees 
warranting the maximum 30 percent rating, limitation to 30 
degrees warranting a 20 percent rating, limitation to 45 
degrees warranting a 10 percent rating, and limitation to 60 
degrees warranting a 0 percent rating).  Under Code 5261 (for 
limitation of extension), limitation to 45 degrees warrants a 
50 percent rating; limitation to 30 degrees warrants a 40 
percent rating; limitation to 20 degrees warrants a 30 
percent rating; limitation to 15 degrees warrants a 20 
percent rating; limitation to 10 degrees warrants a 10 
percent rating; and limitation to 0 degrees warrants a 0 
percent rating.  38 C.F.R. § 4.71a.  Normal ranges of knee 
motion are zero degrees extension and 140 degrees of flexion.  
38 C.F.R. § 4.71a, Plate II.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides 
that consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Analysis

At the outset, it is noteworthy that the current 30 percent 
rating is protected, and may not be reduced.  See 38 C.F.R. 
§ 3.951.  It is also noteworthy that the current rating was 
assigned prior to VAOPGCPREC 23-97 and VAOGCPREC 9-98.  Under 
the prevailing law at the time, knee disability was rated 
under the applicable diagnostic code for any service 
connected impairment of the knee which provided the rating 
most advantageous to the veteran, and all service connected 
knee disability was encompassed in such rating.  In the 
instant case, the 30 percent rating appears to have been 
assigned under the Code 5257 criteria, as that resulted the 
in highest possible rating.  

The question now is whether the veteran's service connected 
right knee disability warrants a rating in excess of 30 
percent under any possible formulation.  In that regard, 
neither extension nor flexion is limited to a compensable 
degree.  See criteria outlined above.  Furthermore, while the 
veteran reported he wore a brace for instability, November 
2003 VA examination found none; Drawers' signs were negative, 
and the veteran denied recurrent subluxations.  Hence, no 
more than mild subluxation or instability is shown.  Given 
these findings, no combination of ratings for instability and 
limitation of motion warranted would result in a rating in 
excess of 30 percent (as neither impairment is now shown to a 
degree that, separately, warrants a rating in excess of 10 
percent).  Ankylosis is neither shown nor alleged, and an 
increased rating on that basis (under Code 5256) is not 
warranted.

In summary, the disability picture presented provides no 
basis for granting the benefit sought.  The preponderance of 
the evidence is against the claim.  Hence, it must be denied.


ORDER

A rating in excess of 30 percent for the veteran's service 
connected right knee disability is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


